DETAILED ACTION
Claims 1-10 are currently pending in the application; claims 1-10 are original and amended.

Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,110,781 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 



Objections
The reissue oath/declaration filed with this application is defective and objected to because it fails: 1) to properly identify at least one error under 35 USC 251 (37 CFR 1.175(a)); and 2) to properly identify the broadened claims (MPEP 1412.03).

	Claim Rejections – 35 USC § 251
Claims 1-10 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above (see Objections).  See 37 CFR 1.175. The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.   
Claims 1-10 are rejected under 35 U.S.C. 251 as the error statement of the oath/declaration is insufficient and must address: 1) “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error”; and 2) “the reissue oath or declaration must also identify a claim that the application seeks to broaden” (see MPEP 1414 II.). With the latest response cancelling claims 11-22, the error statement originally provided is no longer applicable and does not address the claims as presented or what error is intended to be corrected.

	








Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior are of record does not teach or reasonably suggest the combined limitations of the independent claims, including “to perform, upon receipt of a write request including a sequential write start command, a first write command to a first management unit, and write data items having serial addresses in the first management unit, sequential writes of the write data items to the first management unit in a sequential mode, no data item that has been stored in the first management unit before receipt of the write request and has not been updated by the write request being stored in the first management unit …”, and “to end, upon receipt of a second write command to a second management unit having an address that is non-sequential with an address of the first management unit in the sequential mode, the sequential mode to perform writes to the second management unit to invalidate data in the first management unit which has not been updated by writes to the first management unit and to maintain data in the second management unit which has not been updated by writes to the second management unit” as found in independent claim 1 (and substantially similarly found in independent claim 6).

Response to Arguments
Patent Owner's arguments filed 12/11/2020 have been fully considered but they are not persuasive. The arguments do not address the need to correct the declaration of 03/20/2017 in view of the recent amendments.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/William H. Wood/
Primary Examiner, Art Unit 3992

Conferees: 
/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992